 Case 8:21-cv-00243-KKM-CPT Document 3 Filed 03/31/21 Page 1 of 2 PageID 9




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

DA’THIRTEENAHAVA BEY,

              Plaintiff,
v.                                                 Case No. 8:21-cv-243-T-KKM-CPT

UNITED STATES OF AMERICA,

          Defendant.
_______________________________________/

                                        ORDER

       In an order dated February 1, 2021, the Court directed the plaintiff to file a

complaint that complies with the Federal Rules of Civil Procedure and warned that

failure to comply would result in dismissal. (Doc. 2). The plaintiff never did so, likely in

part because he provided no mailing address when he incorrectly filing this action as a

“miscellaneous” case. (See id.). A review of the current pleading titled “Affidavit

Religious Declaration of Acknowledgment” demonstrates that the plaintiff brings this

action purportedly as a “sovereign citizen.”

       Claims of relief based on “sovereign citizen” theories are patently frivolous. See

Townsend v. Georgia, CV418-303, 2019 WL 1009421, at *2 (S.D. Ga. Feb. 11, 2019) (Ray,

Mag. J.) (collecting cases), adopted in 2019 WL 1005199; United States v. Sterling, 738 F.3d

228, 233 n.1 (11th Cir. 2013) (noting courts summarily reject theories from “sovereign

citizens” as frivolous); United States v. Benabe, 654 F.3d 753, 766 (7th Cir. 2011) (stating

that “[sovereign citizens’] theories should be rejected summarily, however they are
 Case 8:21-cv-00243-KKM-CPT Document 3 Filed 03/31/21 Page 2 of 2 PageID 10




presented”); Stafford v. United States, 208 F.3d 1177, 1178 (10th Cir. 2000) (noting federal

courts regularly reject tax protests by “sovereign citizens” as frivolous); Cooper v.

Williams, No. 16-3963, 2016 WL 4943363, at *1, n.1 (E.D. Pa. Sept. 16, 2016)

(characterizing “the plaintiff’s notions of his sovereign citizenship” as frivolous); see also

West v. Bornudna, 698 F. App’x 224 (5th Cir. 2017) (dismissing appeal by “sovereign

citizen” because it was frivolous); Schlager v. Beard, 398 F. App’x 699 (3d Cir. 2010)

(same).

       Because the plaintiff failed to file a pleading that complies with the Federal Rules

of Civil Procedure and because his pleading contains unintelligible theories and claims,

this action is DISMISSED. The Clerk is directed to close the case.

       ORDERED in Tampa, Florida, on March 31, 2021.




                                              2
